Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
				Response to Applicant’s Arguments
In response to “However, as discussed below, Krishnan fails to teach "determining, by the processor, pre-settings required by the request," and "a specified order of activation required for the pre- settings," as it is asserted to do” and “The exemplary pre-settings (i.e., configuration/input) is "required prior to initiating the request" for automatic driving. As detailed below, no such pre-settings are determined in Krishnan”. 
Krishnan teaches an autonomous vehicle with default settings reflecting one or more beliefs regarding what most occupants would prefer (¶14), which can be customized to alter certain future operations or functions of the autonomous vehicle (¶15, “In certain embodiments, this may be accomplished by receiving, collecting, generating, and/or storing information characterizing one or more preferences of an occupant. Such preferences may then be used to customize certain default settings of an autonomous vehicle 10 (and, thereby, alter certain future operations or functions of an autonomous vehicle 10) whenever doing so would not violate safety and legal requirements”).
In particular, Krishnan teaches a system 12 controlling one or more core functions of the autonomous vehicle 12 (¶17 and see Fig. 2) comprising a customization module 48 / customization layer 58 (¶37, “This second layer 58 may largely correspond to a customization module 48”) for passing requests corresponding to one or more preferences (¶39) to an autonomous driving module 50 / an autonomous driving layer 56 (¶38, “This first layer 56 may largely correspond to an autonomous driving module 50”) using sensor data + images from one or more sensors 14 (¶36) / GPS data / digital maps for deciding how to drive comprising when to speed up, when to slow down, when to turn left, when to turn right (¶36) or altering operation or functionality of the autonomous vehicle 10 in accordance with the preferences (¶39), and a control module 52 programmed to request, initiate, or implement one or more actions or functions based on one or more determinations made by autonomous driving module 50 (¶37). 
Therefore, when customizing one or more core functions of an autonomous driving experience, based on its perception of the driving environment via one or more sensors 14, the autonomous vehicle 10 may generate a plan for navigating the driving environment by applying one or more default settings when deciding how to navigate one or more features in a driving environment (¶40), the default settings regard speed, acceleration, braking, and etc. (¶24). 
In other words, when the autonomous driving module 50 / driving layer 56 generates a plan to apply one or more default settings for navigating a driving environment, autonomous driving module 50 specifies an order of default settings that the control module 52 needs to request, initiate (i.e., activate), or implement. For example, when to initiate and implement default setting regarding speed up, when to initiate and implement default setting regarding slow down, when to initiate and implement default setting to turn left and to turn right, etc. 
Therefore, Krishnan teaches a specified order of activation required for pre-settings because autonomous driving module 50 determines a plan to apply one or more default settings regarding when to speed up, when to slow down, when to turn left, and when to turn right.
   Furthermore, Krishnan teaches determining whether preferences presently derived from one or more speech commands of human occupant relate to some features the autonomous vehicle 10 is presently navigating or approaching, and determining that whether the preferences can be implemented through customization of one or more default settings of the autonomous vehicle 10 would produce a result that is within selected safety and legal thresholds (¶41). Specifically, the autonomous driving module 50 / driving layer 56 has to analyze each such request to determine whether the preferences corresponding thereto are permissible from both a safety and legal standpoint (e.g., within certain safety and legal thresholds) in order to alter the operation or functionality of the corresponding autonomous vehicle 10 in accordance with the preferences (¶39). 
In other words, when driving module 50 / driving layer 56 determined that one or more speech commands specifying preferences corresponding to customization of one or more default settings would produce a result within selected safety and legal thresholds, driving module 50 makes the alteration to the specified order of default settings in the original plan. Thereafter, control module 52 may request, initiate, or implement one or more actions or functions based on the determinations made by autonomous driving module 50 (¶37). 
Thus, Krishnan teaches pre-settings required by speech commands are specific configuration of or input to a vehicle system that is required prior to initiating the request because control module 52 requires the autonomous driving module 50 to specify the default settings and any alterations thereof prior to requesting, initiating, or implementing one or more actions or functions based on the one or more determinations made by the autonomous driving module 50.     
In response to “As repeatedly stated during the interview, a default speed or steering value that is replaced by the speed or steering requested via the speech command cannot teach the claimed pre-settings. Krishnan does not describe obtaining a speech command and determining defaults "required by the request" at all. In fact, no default is required by a requested speed or steering. Further, according to the clarification to the claim, determining a default speed or steering is not determining a required pre-setting at least because a default speed or steering is not "a specific configuration of or input to a vehicle system that is required prior to initiating the request."”. 
 Krishnan teaches (1) determining whether any preferences presently derived from one or more speech commands corresponding to an occupant of the autonomous vehicle 10 relate to or address some feature that the autonomous vehicle 10 is presently navigating or approaching and (2) determining whether the one or more applicable preferences can be implemented by determining whether customization of one or more default settings of an autonomous vehicle would produce a result that is within selected safety and legal thresholds (¶41).
At a minimum, Krishnan teaches what default settings in the original plan of specified order of default settings correspond to any applicable preferences presently derived from one or more speech commands corresponding to the occupant of the autonomous vehicle.
Further, because it is the autonomous driving layer 56 / autonomous driving module 50 that must determine whether each such request (one or more preferences) are permissible from both a safety and legal standpoint (¶39 and ¶41) and that the control module 52 may thereafter request, initiate, or implement one or more actions or functions based on such determinations made by the autonomous driving module 50 (¶37), Krishnan teaches autonomous module 50 determining whether customization of one or more default settings of the autonomous vehicle 10 would produce a result that is within selected safety and legal thresholds prior to control module 52 requests, initiates, or implements one or more actions or functions based on such determination by autonomous module 50. 
In response to “As also stated during the interview, the check of whether a requested speed or steering value is safe and legal cannot teach the claimed pre-settings. There is no discussion in Krishnan of "determining . . . a specified order of activation required for the" check of whether a requested speed or steering is safe and legal. In addition, determining the check or, based on the check, determining whether the requested speed or steering is safe and legal in Krishnan is not "determining ... a specific configuration of or input to a vehicle system."” and “Finally, the autonomous vehicle path plan, one or more aspects of which may be modified by the requested change in speed or steering, also cannot teach the claimed pre-settings. Modifying a path plan does not teach determining pre-settings defined as "a specific configuration of or input to a vehicle system that is required prior to initiating the request," as required by Claim 1”. 
Krishnan teaches generating a plan for navigating a driving environment corresponding to applying one or more default settings when deciding how to navigate one or more features in driving environment (¶40). Therefore, when autonomous module 50 determines when to speed up, when to slow down, when to turn left, and when to turn right (¶36), the autonomous module 50 has to determine a plan to apply a specified ordered set of default settings at least regarding when to speed up, when to slow down, when to turn left, and when to turn right.
Furthermore, Krishnan teaches control module 52 requests, initiates, or implements one or more actions or functions based on one or more determinations made by an autonomous driving module 50 (¶37) such that when control module 52 requests, initiates, or implements a plan applying one or more default settings that decided how to navigate one or more features in a driving environment (¶40), each default setting in the plan corresponds to a particular action or function of the autonomous vehicle; i.e., a specific configuration of the autonomous vehicle system (e.g., ¶24) at least regards when to speed up, when to slow down, when to turn left, and when to turn right. 
Likewise, when determining that the one or more applicable preferences can be implemented by determining that customization of one or more default settings of an autonomous vehicle would produce a result that is within selected safety and legal thresholds (¶41), autonomous driving layer 56 / autonomous driving module 50 may alter the operation or functionality of the corresponding autonomous vehicle 10 in accordance with the preferences (¶39). Therefore, Krishnan teaches "determining ... a specific configuration of or input to a vehicle system" because customizing default settings of the autonomous vehicle 10 corresponds to altering the operation or functionality of the autonomously vehicle 10. 
Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-5, 7-9, 11-15, and 17-19 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Delp (US 2017/0248957 A1).
Claims 11-20 have not been interpreted as to invoke 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For example, Claim 11 recites a system in a vehicle comprising a speech recognition and interpretation module. 
“Module” is a nonce word. A nonce word is simply a generic description for software or hardware that performs a specified function.1 However, “module” is preceded by a structural modifier “speech recognition and interpretation” that is well understood in the art. According to the specification US 2021/0158810 A1 at ¶33, the speech recognition and interpretation module 210 implements a speech recognition algorithm and also determines the intent of the operator 201 based on context. Therefore, “speech recognition and interpretation” imparts sufficient structure to avoid 35 USC 112(f) treatment. See MPEP 2181IC. 
Regarding Claims 1 and 11, Krishnan discloses a system in a vehicle (Figs. 1-2, computer system 12 in autonomous vehicle 10), comprising: 
a speech recognition and interpretation module configured to generate a request from a voice command of an operator using a speech recognition algorithm (¶34 and see Fig. 2, speech module 46 enables system 12 to recognize and understand commands / requests provided by an occupant using his/her voice via automatic speech recognition and natural language understanding), the request being a selection of an operational mode of the vehicle, wherein the operational mode refers to a mode in which the vehicle is driven (¶44, “I prefer to take corners slower than that”, “slow down!”, “I prefer to use the right lane on this road”); and 
a processor (Fig. 2, processor 32) configured to determine pre-settings required by the request (¶13, vehicle 10 may include a plurality of default settings enabling autonomous vehicle 10 to decide how to operate when multiple acceptable options are available; e.g., a default setting might dictate that vehicle 10 navigate a corner at 80% of maximum speed given the geometry of a corner and road condition), wherein each pre-setting is a specific configuration of or input (¶24, default settings regard speed, acceleration, braking, suspension settings of autonomous vehicle 10) to a vehicle system that is required prior to initiating the request (¶¶36-37, autonomous driving module 50 uses one or more sensors 14 to decide or determine when to speed up, when to slow down, when to turn left and when to turn right and control module 52 request, initiate, or implement one or more actions or functions based on the determinations made by autonomous driving module 50), a specified order of activation required for the pre-settings (¶40, autonomous driving module 50 uses one or more sensors 14 to generate a plan to apply one or more default settings when deciding how to navigate one or more features in a driving environment; in view of ¶36, an autonomous driving module 50 may determine a plan comprising default setting on when to speed up, default setting on how fast to drive, default setting on when to slow down, default setting on how hard to brake, default setting on when to turn left and how far left, default setting on when to turn right and how far right), and whether the request is ready to initiate (¶41, determine any applicable preferences presently derived from one or more speech commands exist and relate to or addressing some road, corner, route that the autonomous vehicle 10 is presently navigating or approaching and determine such applicable preference can be implemented by determining whether customization of one or more default settings of an autonomous vehicle 10 would produce a result that is within selected safety and legal thresholds; see also ¶39, autonomous driving module 50 / layer 56 analyzes each such request to determine whether the preferences corresponding thereto are permissible for being within certain safety and legal thresholds and thus can be used to alter a default setting per ¶35; thereafter, ¶37, control module 52 may request, initiate, or implement one or more actions or functions based on such determination), the request requires one or more of the pre-settings to be activated (¶29, user is enabled by user interface 36 to orally control one or more default settings to customize an autonomous driving experience to his/her liking; ¶41, determine whether the one or more applicable preferences can be implemented by determining whether customization of one or more default settings would produce a result that is within selected safety and legal thresholds; per ¶37, each default setting may correspond to an action or function to be requested, initiated, or implemented by control module 52), or the request is infeasible (¶41, determine whether customization of one or more default settings of an autonomous vehicle 10 would produce a result that is within selected safety and legal thresholds; ¶42, if customization is not possible, autonomous vehicle 10 may continue to execute the plan it has generated by continuing to apply one or more default settings), and to issue one or more instructions to implement the operational mode according to the request based on the determination being that the request is ready to initiate (¶42, if customization of default settings is possible, then change the plan that was generated in accordance with the one or more preferences and execute the customized plan; in view of ¶37, control module 52 may request, initiate, or implement one or more actions or functions based on such determination). 
Krishnan does not disclose to provide feedback to the operator based on the determination.
Delp teaches a vehicle employing a voice actuated communication system (¶15, system for executing autonomous vehicle operations) obtaining a request generated from a voice command by an operator, the request being generated using speech recognition (¶26, interface 109 implements a voice recognition routine to receive driver input through a microphone) and the request being a selection of an operational mode of the vehicle (¶40, as an alternative to operation of a conventional turn signal lever, the passing command is initiated by voice command via interface 109). 
In particular, the system determines whether the request requires one or more of pre-settings to be activated or the request is infeasible (¶42, user notifies the control system that a passing operation is desired; ¶43, system is configured to initiate a passing maneuver to the right by double clicking the turn signal lever upwardly; ¶45, the control system may use sensor data and vehicle systems, reference to GPS maps of the road to determine whether the passing operation can be executed) and providing feedback to the operator based on a result of the determining (¶45, if the system determined that the vehicle is already in the right-most lane, or a solid line exists along the passing side of the current lane, or if the GPS map or lane keeping system indicates the presence of a road shoulder adjacent the current lane, halt the passing operation and communicate an error message to the user indicating that the requested passing operation cannot be executed).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to provide feedback to the operator based on determining whether requests require one or more pre-settings to be activated or the request is infeasible in order to determine if operation required by user speech command would be safe and legal (Krishnan, Abstract; Delp, ¶45, it is not safe to pass when a double slid line indicating a lane containing oncoming traffic in the desired passing direction and it is not legal to pass when it is determined that a solid line exists along the passing side of the current lane). 
Regarding Claims 2 and 12, Krishnan discloses wherein the processor is configured to make the determination that the request is ready to initiate based on information from a drive controller (¶37, a control module 52 may be programmed to request, initiate, or implement one or more actions or functions based on one or more determinations made by autonomous driving module 50 (i.e., drive controller for implementation of selected mode); i.e., ¶41, determining at step 68 whether preferences presently derived from one or more speech commands relate to or address some features that the autonomous vehicle 10 is presently navigating or approaching). 
Regarding Claims 3 and 13, Delp modified Krishnan discloses to implement the feedback to the operator includes acknowledgment of the request based on the determination being that the request is ready to initiate (Delp, ¶61, after acknowledgement of the passing command in block 406 (¶46, provide audio and visual acknowledgement that the passing command has been received and is in progress), while the passing operation is in progress, communicate via audio and visual display a notification to a user indicating that the operation is still in progress until block 480 when passing operation is complete).
Regarding Claims 4 and 14, Krishnan discloses wherein the processor is configured to use a look up table of requests and corresponding pre-settings to determine the pre-settings (¶35, identify one or more preferences applicable to a present situation within one or more preferences files 40 within a database of preference files; ¶41, determine whether any applicable preferences exist involved determining whether any preferences stored in one or more preference files 40 to implement customization of one or more default settings). 
Regarding Claims 5 and 15, Krishnan discloses wherein the processor is configured to determine the one or more pre-settings to be activated by checking one or more settings of other systems of the vehicle (¶24, preferences may relate to default settings regard speed, acceleration, braking, suspension settings, settings of climate control systems, settings of media system). 
Regarding Claims 7 and 17, Krishnan discloses wherein the processor is configured to issue the one or more instructions to implement the operational mode by activating the one or more pre-settings in the specified order (¶36 and ¶40, generate a plan for navigating the driving environment by applying one or more default settings when deciding how to navigate one or more features in a driving environment; e.g., determine when to speed up, how fast to drive, when to slow down, how hard to brake, when to turn left and how far left, when to turn right and how far right). 
Regarding Claims 8 and 18, Delp modified Krishnan discloses wherein the processor is configured to make the determination that the request is infeasible based on information from one or more sensors (Delp, ¶30, an array of vehicle sensors designed to monitor various vehicle operational parameters and environmental conditions external to the vehicle; ¶45, determine a solid line exists along the passing side of the current lane or detection of a double solid line indicating a lane containing oncoming traffic in the desired passing direction and thus indicating that the requested passing operation cannot be executed). 
Regarding Claims 9 and 19, Delp modified Krishnan discloses wherein the feedback includes an indication that the request will not be implemented based on the determination being that the request is infeasible (Delp, ¶45, communicate an error message to the user indicating that the requested passing operation cannot be executed). 
Claims 6 and 16 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Delp (US 2017/0248957 A1) as applied to claims 1 and 11, in further view of Kim et al. (US 2019/0378515 A1).
Regarding Claims 6 and 16, Krishnan does not disclose wherein the feedback to the operator includes a request for confirmation to set the one or more pre-settings based on the determination being that the request requires the one or more pre-settings to be activated.
Kim discloses a dialogue system for controlling a vehicle (Abstract) to provide feedback to an operator including a request for confirmation to set one or more pre-settings for vehicle operations based on a determination being that a voice command / request requires one or more pre-settings to be activated (Fig. 3, utterance 3 “Guide to B Oil”; Fig. 5, S3 and utterance 4; pre-settings correspond to route navigation similar to Krishnan ¶13, default settings dictating that an autonomous vehicle 10 take the route requiring the least amount of time). 
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to provide a feedback to an operator including a request for confirmation to set one or more pre-settings for vehicle operations based on a determination being that a voice command / request requires one or more pre-settings to be activated in order to perform an action according to the stored initial value or it may be possible to confirm whether to perform an action according to the stored initial value, to a user (Kim, ¶380).
Claims 10 and 20 are rejected under 35 USC 103(a) as being unpatentable over Krishnan et al. (US 2018/0194366 A1) in view of Delp (US 2017/0248957 A1) as applied to claims 1 and 11, in further view of Pitschel et al. (US 9922642 B2).
Regarding Claims 10 and 20, Krishnan discloses generating the request from the voice command by using a speech recognition algorithm and by determining an intent of the operator based on a context for the voice command (¶34, a speech module 46 implementing automatic speech recognition and natural language understanding to recognize and understand commands and requests provided by an occupant using his/her voice).
Krishnan does not disclose determining an intent of the operator based on a context for the voice command by tracking prior voice commands and the feedback, and implementing a text-to-speech algorithm to provide an audio output of the feedback to the operator.
Pitschel teaches a speech recognition and interpretation module configured to generate a request from a voice command of an operator using a speech recognition algorithm and by determining an intent of the operator based on a context for the voice command by tracking prior voice commands (Col 10, Rows 25-38, speech to text processing module 330 converts speech into sequence of words and natural language processor 332 receives context information associated with user request including prior interactions / dialogue between digital assistant and the user; in view of Col 10, Rows 6-16, NLP module 332 takes the words and attempt to associate the words with one or more actionable intents representing a task that can be performed by the digital assistant) and feedback (Col 16, Row 58 – Col 17, Row 1, maintain organized records of previous user requests to which the digital assistant had initially failed to successfully respond but subsequently fulfilled  in order to provide satisfactory responses to the same or similar user requests received in the future).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to determining a context for the voice command by tracking prior voice commands and feedback in order to perform same or similar operator requests received in the future (Pitschel, Col 10, Rows 10-14 and Col 16, Row 65 – Col 17, Row 1). 
Furthermore, Pitschel teaches that it is well known in the art to implement a text to speech algorithm to provide an audio output (citing on p. 31, “Lamel et al., "Generation and synthesis of Broadcast Messages", Proceedings of ESCA-NATO Workshop: Applications of Speech Technology, Sep. 1, 1993, 4 pages. cited by applicant” and p 39, “Black et al., "Multilingual Text-to-Speech Synthesis", Acoustics, Speech and Signal Processing (ICASSP'04) Proceedings of the IEEE International Conference, vol. 3, May 17-21, 2004, 4 pages. cited by applicant”).
It would’ve been obvious to one ordinarily skilled in the art before the effective filing date of the invention to implement a text to speech algorithm to provide an audio output of the feedback to the operator as required by Delp (Delp, ¶77, the control system may communicate to the user (via audio, visual display, or both) the reasons why the operation has been delayed).
/RICHARD Z ZHU/Primary Examiner, Art Unit 2675                                                                                                                                                                                                        07/25/2022


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 Williamson v. Citrix Online, L.L.C., 792 F.3d 1339, 1350 (Fed. Cir. 2015).